             Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 1 of 10




 1 THE WAGNER FIRM
   Avi Wagner (#226688)
 2  avi@thewagnerfirm.com
   1925 Century Park East, Suite 2100
 3 Los Angeles, California 90067
   Telephone:    (310) 491-7949
 4 Facsimile:    (310) 694-3967

 5 Attorneys for Plaintiff Riccardo Baron

 6 [additional counsel appear on following page]

 7                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 8
   RICCARDO BARON, Derivatively on Behalf          Case No.: 3:18-cv-04391-WHA
 9 of LENDINGCLUB CORPORATION,

10                              Plaintiff,         JOINT STIPULATION AND [PROPOSED]
                                                   ORDER CONSOLIDATING RELATED
11                                                 ACTIONS AND APPOINTING
           v.                                      CO-LEAD COUNSEL
12
   SCOTT SANBORN, STEVE ALLOCCA,
13 SAMEER GULATI, THOMAS W. CASEY,
   RENAUD LAPLANCHE, CARRIE L.
14 DOLAN, JOHN C. MORRIS, DAN

15 CIPORIN, KEN DENMAN, JOHN MACK,
   TIMOTHY MAYOPOULOS, PATTY
16 McCORD, MARY MEEKER, and SIMON
   WILLIAMS,
17
                         Defendants,
18

19         -and-

20 LENDINGCLUB CORPORATION,

21

22                            Nominal
                              Defendant.
23
   RAJENDER CHEEKATAMARLA,                         Case No.: 3:19-cv-00563-SK
24
   Derivatively on Behalf of LENDINGCLUB
25 CORPORATION,

26                              Plaintiff,
27         v.
28

                             JOINT STIPULATION AND [PROPOSED] ORDER
                                     Case No.: 3:18-cv-004391-WHA
             Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 2 of 10




 1
   SCOTT SANBORN, DANIEL CIPORIN,
 2 KENNETH DENMAN, JOHN J. MACK,
   TIMOTHY MAYOPOULOS, PATRICIA
 3
   MCCORD, MARY MEEKER, JOHN C.
 4 MORRIS, SIMON WILLIAMS, and
   THOMAS W. CASEY,
 5
                        Defendants,
 6
        -and-
 7

 8 LENDINGCLUB CORPORATION,

 9                           Nominal Defendant.
10 DAVID J. STONE (SBN 208961)

11 stone@bespc.com
   MELISSA A. FORTUNATO (SBN 319767)
12 fortunato@bespc.com
   TODD H. HENDERSON
13 henderson@bespc.com
   BRAGAR EAGEL & SQUIRE, P.C.
14 885 Third Avenue, Suite 3040

15 New York, NY 10022
   Telephone:     (212) 308-5858
16
   Additional Attorneys for Plaintiff Riccardo Baron
17
   Jon A. Tostrud, Esq.
18
   jtostrud@tostrudlaw.com
19 TOSTRUD LAW GROUP, P.C.
   1925 Century Park East, Ste. 2100
20 Los Angeles, CA. 90067
   Tel: (310) 278-2600
21 Fax: (310) 278-2640

22
     Thomas J. McKenna
23   tjmckenna@gme-law.com
     Gregory M. Egleston
24   gegleston@gme-law.com
     GAINEY McKENNA & EGLESTON
25   440 Park Avenue South, 5th Floor
     New York, NY 10016
26
     Tel: (212) 983-1300
27   Fax: (212) 983-0383

28
                             JOINT STIPULATION AND [PROPOSED] ORDER
                                     Case No.: 3:18-cv-004391-WHA
             Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 3 of 10




 1
     Attorneys for Plaintiff Rajendar Cheekatamarla
 2
     JAMES N. KRAMER (SBN 154709)
 3
     jkramer@orrick.com
 4   ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7
     Telephone:    (415) 773-5700
 8   Facsimile:    (415) 773-5759

 9 Attorneys for Nominal Defendant
   LendingClub Corporation and Defendants Scott Sanborn, Steve Allocca, Sameer Gulati,
10 Thomas W. Casey, John C. Morris, Dan Ciporin, Ken Denman, John Mack, Timothy J.

11 Mayopoulos, Patty McCord, Mary Meeker and Simon Williams

12 ROBERT J. LIUBICIC (SBN 271465)
   rliubicic@milbank.com
13 MILBANK LLP
   2029 Century Park East, 33rd Floor
14 Los Angeles, CA 90067

15 Telephone:    (424) 386-4000

16 Attorneys for Defendant Renaud Laplanche

17 CHARLENE S. SHIMADA (SBN 91407)
   Charlene.shimada@morganlewis.com
18 MORGAN, LEWIS & BOCKIUS LLP

19 One Market, Spear Street Tower
   San Francisco, CA 94105
20 Telephone:    (415) 442-1000

21 Attorneys for Defendant Carrie L. Dolan

22

23

24

25

26

27

28
                              JOINT STIPULATION AND [PROPOSED] ORDER
                                      Case No.: 3:18-cv-004391-WHA
              Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 4 of 10




 1          WHEREAS, on July 19, 2018, Plaintiff Riccardo Baron filed a stockholder derivative

 2 complaint, purportedly on behalf of nominal defendant LendingClub Corporation (“LendingClub” or

 3 “Nominal Defendant”), in this Court (the “Baron Action”), against defendants Scott Sanborn, Steve

 4 Allocca, Sameer Gulati, Thomas W. Casey, Renaud Laplanche, Carrie L. Dolan, John C. Morris, Dan

 5 Ciporin, Ken Denman, John Mack, Timothy J. Mayopoulus, Patty McCord, Mary Meeker, and Simon

 6 Williams (the “Individual Defendants,” and together with the Nominal Defendant, the “Defendants”);

 7          WHEREAS, on January 31, 2019, Plaintiff Rajender Cheekatamarla filed a related stockholder

 8 derivative complaint, purportedly on behalf of LendingClub, in this Court (together with the Baron

 9 Action, the “Related Actions”), against defendants Scott Sanborn, Daniel Ciporin, Kenneth Denman,

10 John J. Mack, Timothy Mayopoulos, Patricia McCord, Mark Meeker, John C. Morris. Simon Williams,

11 Thomas W. Casey, and LendingClub;

12          WHEREAS, on August 30, 2018, plaintiff Baron and Defendants agreed to stay the Baron

13 Action pending the resolution of a motion to dismiss a factually-related putative securities fraud class

14 action pending in this Court, captioned Veal v. LendingClub Corporation, et al.¸ Case No. 5:18-cv-

15 02599-BLF (the “Veal Securities Action”), and the Court “so ordered” the stay of the Baron Action on

16 September 4, 2018;

17          WHEREAS, under Fed. R. Civ. P. 42(a), when actions involve “a common question of law or

18 fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions; (2)

19 consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”;

20          WHEREAS, the Related Actions contain nearly identical factual and legal contentions, assert

21 substantially the same claims against substantially the same defendants, purportedly on behalf of the

22 same nominal defendant;

23          WHEREAS, to avoid potentially duplicative actions and to prevent any waste of the Court’s

24 resources, the parties agree that the Related Actions should be formally related and consolidated for all

25 purposes, including pre-trial proceedings and trial, into a single consolidated action (the “Consolidated

26 Action”);

27

28
                               JOINT STIPULATION AND [PROPOSED] ORDER
                                       Case No.: 3:18-cv-004391-WHA
                                                      1
              Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 5 of 10




 1          WHEREAS, the parties further agree that the Consolidated Action should remain stayed

 2 pending the resolution of the motion to dismiss in the Veal Securities Action, pursuant to the Court’s

 3 September 4, 2018, Order;

 4          WHEREAS, without waiving any rights, arguments or defenses, Defendants take no position

 5 regarding appointment of Co-Lead Counsel or Liaison Counsel for the Consolidated Action;

 6          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon

 7 approval and entry by the Court shall be ORDERED, as follows:

 8          1.      The Related Actions are hereby consolidated for all purposes, including pretrial

 9 proceedings, trial, and appeal, and are referred to herein as the “Consolidated Action.”

10          2.      This Joint Stipulation and Order shall apply to any action arising out of the same

11 transactions and occurrences as the Related Actions and asserting direct and/or derivative state

12 law claims and/or derivative claims based on the federal securities laws, whether filed in this

13 Court or transferred here. Co-Lead Counsel shall assist the Court by calling to the Court’s

14 attention the filing or transfer of any such action, and Co-Lead Counsel shall assure that counsel

15 therein receive notice of this Stipulation and Order. Unless otherwise ordered, the terms of all

16 orders, rulings, and decisions in the Consolidated Action shall apply to all later-filed stockholder

17 derivative actions consolidated herein.

18          3.      The file in Baron v. Sanborn, et al., Case No. 3:18-cv-04391-WHA, shall

19 constitute a Master File for every action in the Consolidated Action. The cover page of every

20 document filed shall contain the phrase “This Document Relates To:” followed by: “All

21 Actions,” if the document relates to all actions, or if the document applies to fewer than all

22 actions, a list of the document numbers for the action(s) to which the document applies, along

23 with the last name of the first-listed plaintiff in said action(s).

24

25

26

27

28
                                JOINT STIPULATION AND [PROPOSED] ORDER
                                        Case No.: 3:18-cv-004391-WHA
                                                       2
             Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 6 of 10




 1          4.     Every pleading filed in the Consolidated Action or in any separate action included

 2 herein, shall bear the following caption:

 3
       IN RE LENDINGCLUB CORPORATION                     Master File No.: 3:18-cv-04391-WHA
 4     STOCKHOLDER DERIVATIVE
       LITIGATION
 5

 6          5.     The following law firms are designated Co-Lead Counsel for Plaintiffs in the
 7 Consolidated Action:

 8          Bragar Eagel & Squire, P.C.               Gainey McKenna & Egleston
            885 Third Avenue, Suite 3040              440 Park Avenue South, 5th Floor
 9
            New York, New York 10022                  New York, New York 10016
10          Telephone: (212) 308-5858                 Telephone: (212) 983-1300

11          Bragar Eagel & Squire, P.C., and Gainey McKenna & Egleston have demonstrated that

12 they are qualified to advocate for Plaintiffs. See firm resumes attached hereto as Exhibits A and

13 B respectively. Defendants take no position on the appointment of lead counsel for Plaintiffs.

14          6.     Co-Lead Counsel shall represent Plaintiffs in the prosecution of the Consolidated

15 Action, determine and present to the Court and opposing parties Plaintiffs’ position on all

16 matters arising during pretrial proceedings, delegate and monitor the work performed by

17 Plaintiffs’ attorneys to ensure that there is no duplication of effort or unnecessary expense,

18 coordinate on behalf of the Plaintiffs the initiation and conduct of discovery proceedings, have

19 the authority to negotiate matters with Defendants’ counsel, and perform such other duties as

20 may be incidental to the proper coordination of Plaintiffs’ pretrial activities or as authorized by

21 further order of the Court. Defendants’ counsel may rely on all agreements made with either of

22 Co-Lead Counsel or other duly authorized representative of Co-Lead Counsel, and such

23 agreements shall be binding on all Plaintiffs.

24          7.     The following law firm is designated as Plaintiffs’ Liaison Counsel in this

25 Consolidated Action:

26

27

28
                              JOINT STIPULATION AND [PROPOSED] ORDER
                                      Case No.: 3:18-cv-004391-WHA
                                                     3
              Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 7 of 10




 1                            The Wagner Firm
                              1925 Century Park East, Suite 2100
 2                            Los Angeles, California 90067
                              Telephone: (310) 491-7949
 3

 4          8.     Plaintiffs’ Liaison Counsel shall perform all tasks expected of California counsel

 5 and shall be primarily responsible for communications between Plaintiffs and the Court and for

 6 Plaintiffs’ filings with the Court.

 7          9.     The Parties to this Stipulation agree that it would be duplicative and wasteful of

 8 the Court’s resources for any Defendant who has been properly served, or has agreed to accept

 9 service, or who is served in the future, to have to respond to any individual complaint or to any

10 other related complaint that is hereafter assigned or transferred to this Court and consolidated

11 with the Consolidated Actions, whether by answer or motion, before Plaintiffs file a consolidated

12 complaint in the Consolidated Action or Plaintiffs designate the operative complaint. Therefore,

13 the Parties to this Stipulation agree that any Defendant who has been properly served, has agreed

14 to accept service, or who is served in the future, need only respond to, plead against, move

15 against, or answer the Consolidated Complaint or the complaint designated by Plaintiffs as the

16 operative complaint in the Consolidated Action, subject to the pending stay of proceedings. To

17 the extent that any Defendant now named in any of the existing complaints filed in the

18 Consolidated Action is not named in the Consolidated Complaint, the claims against such

19 Defendant shall be deemed dismissed without prejudice. Any pleading previously filed or served

20 in one of the Actions shall become part of the Consolidated Action.

21          10.    This Order is without prejudice to the right of any Defendant to raise any and all

22 arguments or defenses concerning the claims raised in the Consolidated Action or the jurisdiction

23 of this Court. By entering into this Stipulation, each Defendant preserves all objections and

24 challenges of any kind, including jurisdictional.

25          11.    The parties who have signed this Stipulation consent to service by electronic mail

26 of all pleadings and documents in the Consolidated Actions, and such service shall be effective

27

28
                               JOINT STIPULATION AND [PROPOSED] ORDER
                                       Case No.: 3:18-cv-004391-WHA
                                                      4
             Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 8 of 10




 1 upon transmission, unless the serving party learns that the document did not reach the person to

 2 be served, and no such other service shall be required.

 3         12.     The terms of the temporary stay of the Baron Action entered by the Court on

 4 September 4, 2018, shall remain in effect for the Consolidated Action.

 5 Dated: March 18, 2019                      DAVID J. STONE
                                              BRAGAR EAGEL & SQUIRE, P.C.
 6

 7
                                                             /s/ David J. Stone
 8
                                                                  David J. Stone
 9
                                                      Attorneys for Plaintiff Riccardo Baron
10

11 Dated: March 18, 2019                      JON A TOSTRUD
                                              TOSTRUD LAW GROUP, P.C.
12

13

14                                                           /s/ Jon A. Tostrud
                                                                   Jon A. Tostrud
15                                                Attorneys for Plaintiff Rajender Cheekatamarla
16

17
     Dated: March 18, 2019                    ALEXANDER K. TALARIDES
18                                            ORRICK, HERRINGTON & SUTCLIFFE LLP

19                                                         /s/ Alexander K. Talarides
20                                                       ALEXANDER K. TALARIDES

21                                               Attorneys for Nominal Defendant LendingClub
                                               Corporation and Defendants Scott Sanborn, Steve
22                                             Allocca, Sameer Gulati, Thomas W. Casey, John C.
                                                Morris, Dan Ciporin, Ken Denman, John Mack,
23
                                                  Timothy J. Mayopoulos, Patty McCord, Mary
24                                                        Meeker and Simon Williams

25

26

27

28
                              JOINT STIPULATION AND [PROPOSED] ORDER
                                      Case No.: 3:18-cv-004391-WHA
                                                     5
           Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 9 of 10




 1 Dated: March 18, 2019                ROBERT J. LIUBICIC
                                        MILBANK LLP
 2

 3
                                                     /s/ Robert J. Liubicic
 4
                                                         Robert J. Liubicic
 5
                                             Attorneys for Defendant Renaud Laplanche
 6

 7 Dated: March 18, 2019                CHARLENE S. SHIMADA
                                        MORGAN, LEWIS & BOCKIUS LLP
 8

 9
                                                     /s/ Charlene S. Shimada
10
                                                        Charlene S. Shimada
11
                                              Attorneys for Defendant Carrie L. Dolan
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           JOINT STIPULATION AND [PROPOSED] ORDER
                                   Case No.: 3:18-cv-004391-WHA
                                                  6
           Case 5:18-cv-04391-BLF Document 29 Filed 04/25/19 Page 10 of 10




 1                                           ORDER
 2        Based on the stipulation of the signed parties, and good cause appearing, IT IS HEREBY
 3 ORDERED that the Stipulation is approved.

 4        It is so ORDERED.
 5

 6

 7

 8 DATED: _______________________
             April 25, 2019.
                                           THE HONORABLE WILLIAM ALSUP
 9                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           JOINT STIPULATION AND [PROPOSED] ORDER
                                   Case No.: 3:18-cv-004391-WHA
                                                  7
